DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Claim Objections
            Claims  12 is objected to because of the following informalities:  
The term “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense.  Appropriate correction is required.
Claims 1, 5 and 7 objected to because of the following informalities: (therein, thereof). Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Drawings Objections 
           MATERIAL NOT SHOWN
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, coupling groove, screw thread and a thread groove, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The above are only examples of such informalities.  The Applicant is required to review the entire drawings and correct all such informalities.

Specification Objection
            The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The above are only examples of such informalities.  The Applicant is required to review the entire Specification and correct all such informalities.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)      the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 10 and 11 recite the limitations " a communication connection unit”,  “a communication device coupled with functional language without reciting sufficient structure to achieve the function.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-15   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

                Re claim 4    the phrases "the deployer”. There are insufficient antecedent basis for these limitation in the claim.

Re claim 7 the phrase "an opposite side of the satellite connection part fixing member on which the screw thread or the thread groove is not formed is accommodated in the spring unit coupling member" is improper claim language rendering the claim vague and indefinite for examination. It is unclear what the limitation means.

Re claim 10  the phrase "a communication connection unit" is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is the communication connection unit recited in the claim refers to.

Re claim 11 the phrase "a communication device" is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is the communication device recited in the claim refers to.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

                                                       Reference of prior art 

Beck et al.  (US 20190039756, SATELLITE DEPLOYER WITH COMPOSITE GUIDE RAIL).
         Carrier et al.  (US 6126115, Apparatus for retaining and releasing a payload).
         Fisher et al.  (US 10850866, Pod cover system for a vertical take-off and landing (VTOL)           
unmanned aerial vehicle (UAV)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9, 13 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck and further in view of Carrier.

Re claim 1    Referring to the figures and the Detailed Description, Beck discloses:
 A cubesat deployer comprising: a container unit accommodated therein with a cubesat to protect the cubesat (100, 106); 
an opening/closing unit for opening/closing an outlet through which the cubesat enters and exits (104); and 
a spring unit for applying a force to the cubesat to push the cubesat when the cubesat is separated (¶ 0036 and 400), 
However Beck fails to teach as disclosed by Carrier: the spring unit includes at least one first deployer coupling part (54) coupled to a first cubesat coupling member provided on the cubesat (60, 64)  to fix the cubesat when the cubesat is accommodated in the cubesat deployer. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Robles teachings of the spring unit includes at least one first deployer coupling part coupled to a first cubesat coupling member provided on the cubesat to fix the cubesat when the cubesat is accommodated in the cubesat deployer into the Beck to provide better support and secured attachment before deployment of the cubesat.

Re claim 2    Referring to the figures and the Detailed Description, Beck, as modified above, discloses:  The cubesat deployer of claim 1, wherein the first cubesat coupling member is a protrusion (Carrier 60, 64), and the first deployer coupling part is a protrusion coupling groove corresponding to a protrusion shape of the first cubesat coupling member (Carrier 54). 

Re claim 3    Referring to the figures and the Detailed Description, Beck, as modified above, discloses:   The cubesat deployer of claim 1, wherein the opening/closing unit includes at least one second deployer coupling part coupled to a second cubesat coupling member provided on the cubesat to fix the cubesat when the cubesat is accommodated in the cubesat deployer (Carrier 58). 

Re claim 4    Referring to the figures and the Detailed Description, Beck, as modified above, discloses:   The cubesat deployer of claim 1, wherein the spring unit further includes: a satellite connection part making contact with the cubesat to transmit the force to the cubesat when the cubesat is separated (Beck 402); a main spring member for supplying the force to the satellite connection (Beck 406); and a satellite connection part fixing member coupled to the satellite connection part to adjust positions of the satellite connection part and the container unit when the cubesat is accommodated in the deployer (Beck 412). 

Re claim 5    Referring to the figures and the Detailed Description, Beck, as modified above, discloses:  The cubesat deployer of claim 4, wherein the satellite connection part fixing member is a rod formed on one side thereof with a screw thread or a thread groove (Beck 412, 424). 

Re claim 6    Referring to the figures and the Detailed Description, Beck, as modified above, discloses:   The cubesat deployer of claim 5, wherein the container unit is formed with a satellite connection part adjustment member in a form of a through-hole (Beck fig’s. 4A-4B, items 404, 424 wherein the through-hole is in item 404 to accommodate item 412 through the hole in 404) to allow a user to manipulate the satellite connection part fixing member to adjust the positions at which the satellite connection part and the container unit are fixed when the opening/closing unit is closed (Beck ¶ 0038). 

Re claim 7    Referring to the figures and the Detailed Description, Beck, as modified above, discloses:   The cubesat deployer of claim 6, wherein the container unit includes a container rear part having at least one spring unit coupling member (Beck 404 and coupling member where item 412 go through), which is provided in a form of a groove and is formed at an inner side of the container unit where the cubesat is accommodated (Beck 404 and coupling member where item 412 go through), an opposite side of the satellite connection part fixing member on which the screw thread or the thread groove is not formed is accommodated in the spring unit coupling member, one side of the satellite connection part is formed with the first deployer coupling part, an opposite side of the satellite connection part is formed with at least one leg member formed therein with a through-hole, and a screw thread or a thread groove corresponding to the screw thread or the thread groove of the satellite connection part fixing member is formed at an inner surface of the through-hole of the leg member (Beck fig’s 4A-4B, items 400, 404). 

Re claim 8    Referring to the figures and the Detailed Description, Beck, as modified above, discloses:  The cubesat deployer of claim 1, further comprising a satellite guidance member disposed at an inner side of the container unit to guide the cubesat to move in a direction of the outlet (Beck 302). 

Re claim 9    Referring to the figures and the Detailed Description, Beck, as modified above, discloses:   The cubesat deployer of claim 8, wherein the satellite guidance member has a shape of a guide rail to guide the cubesat by making line contact with the cubesat (Beck 302 and 412). 

Re claim 12    Referring to the figures and the Detailed Description, Beck, as modified above, discloses:   The cubesat deployer of claim 1, further comprising an opening/closing unit fixing unit for fixing the opening/closing unit to prevent the opening/closing unit from being closed again when the opening/closing unit is opened (Beck 210 is capable of performing the limitation). 

Re claim 13    Referring to the figures and the Detailed Description, Beck, as modified above, discloses:   The cubesat deployer of claim 1, further comprising an opening/closing protection member disposed at an inner side of the opening/closing unit to prevent the cubesat, which is separated when the opening/closing unit is opened, from colliding with the opening/closing unit (the examiner takes an official notice it is old and well known in the art that protection member disposed at an inner side of the opening/closing unit, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Beck, as modified above, to comprise protection member disposed at an inner side of the opening/closing unit to prevent any damage during transportation and the launching process). 

Re claim 14    Referring to the figures and the Detailed Description, Beck, as modified above, discloses the claimed invention except for the opening/closing protection member is formed of a polyacetal resin.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the opening/closing protection member is formed of a polyacetal resin for its high stiffness, low friction, and excellent dimensional stability characteristics , since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claim(s) 10 and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck and further in view of Carrier and further in view of Fisher.

Re claim 10    Referring to the figures and the Detailed Description, Beck, as modified above,  fails to teach as disclosed by Fisher:  The cubesat deployer of claim 1, further comprising a communication connection unit disposed at an outer side of the container unit to make communication connection to allow the cubesat to communicate with an external computing device while the cubesat is accommodated in the container unit (col. 4, l 16-36). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Fisher teachings of a communication connection unit disposed at an outer side of the container unit to make communication connection to allow the cubesat to communicate with an external computing device while the cubesat is accommodated in the container unit into the Beck, as modified above, to provide transmit and receive information before deployment of the cubesat.

Re claim 11    Referring to the figures and the Detailed Description, Beck, as modified above, discloses:   The cubesat deployer of claim 10, wherein the communication connection unit includes a connection port corresponding to a communication device of the accommodated cubesat (Fisher fig. 3A, unnumbered port to access the communication device). 

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642